DETAILED ACTION

The Information Disclosure Statement(s) filed 12/02/2019 has been considered. Initialed copies of the Form(s) 1449 are enclosed herewith.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following must be shown or the feature(s) canceled from the claim(s):
Claim 8, “a generator for powering the drone, and a pump for pumping fluid up through the tether”
Claim 13, “wherein the control vehicle is a handle-based container”
 No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5, 10, and 12-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “utility truck” in claim 5 is a relative term which renders the claim indefinite. The term “utility truck” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For purposes of examination, the term utility truck will be construed to mean “a public safety, emergency service, or police vehicle”.
Claims 10, and 12-13 recites the limitation "the control vehicle" in each of the respective claims.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-7, 9-10, and 12-19 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Moore (US 20130134254 A1).
Regarding claim 1, Moore teaches a tethered drone system (Figure 4), comprising: a tethered drone including a tether (Abstract), wherein the tether includes a conductor to communicate at least power and control signals (Abstract. ¶ [0009]); and a control system configured to receive the tethered drone (Abstract), wherein the control system provides power for the tethered drone (Abstract), and wherein the control system includes a user interface for controlling the control signals (Abstract. ¶ [0009]).
Regarding claim 2, Moore teaches the invention discussed in claim 1, wherein the tether communicates a liquid from the control system to an outlet extending from the drone (Abstract. ¶ [0006]).
Regarding claim 3, Moore teaches the invention discussed in claim 1, further comprising: one or more cameras integrated with the drone (¶ [0009]).
Regarding claim 4, Moore teaches the invention discussed in claim 1, further comprising: a plurality of propellers providing lift and throttle to the tethered drone (Figures 1 and 2 depicts a plurality of propellers. Figure 4 demonstrates the tethered UAV in flight. The abstract teaches that the UAV is designed to extinguish fires from the air).

Regarding claim 6, Moore teaches the invention discussed in claim 1, wherein the user interface includes controls for altitude and directional controls (¶ [0021, 0023]).
Regarding claim 7, Moore teaches the invention discussed in claim 1, wherein the control system includes a landing pad for landing the tethered drone (¶ [0006] teaches the control module acting as a launching pad).  
Regarding claim 9, Moore teaches the invention discussed in claim 1, wherein the tethered drone includes a back- up battery in case the tether fails (¶ [0008]).
Regarding claim 10, Moore teaches the invention discussed in claim 1, wherein the control vehicle includes a cradle for launching and storing the tethered drone (¶ [0019]).
Regarding claim 12, Moore teaches the invention discussed in claim 1, wherein the tethered drone is autonomously controlled utilizing the control signals sent from the control vehicle (Abstract. ¶ [0023-0024]).
Regarding claim 13, Moore teaches the invention discussed in claim 1, wherein the control vehicle is a handle-based container (¶ [0012] teaches that the UAV is tethered to the command and control unit and/or water tank trucks arriving on the scene in the event that a fire is in a remote location. A fire tank truck is a container that typically comprises a plurality of handles ranging from hoses, ladders, storage lockers, and doors). 
Regarding claim 14, Moore teaches a method for utilizing a tethered drone (Figure 4), comprising: activating controls for the tethered drone (Abstract. ¶ [0006]):  launching the tethered drone from a control vehicle (Abstract. ¶ [0006]): and controlling the tethered drone from a user interface of the control vehicle utilizing a tether between the control vehicle and the tethered drone (Abstract. ¶ [0006]), wherein the tethered drone is powered by the control vehicle through the tether (Abstract. ¶ [0006]).

Regarding claim 16, Moore teaches the invention discussed in claim 14, wherein the liquid is output by the tethered drone (Abstract. ¶ [0006]).  
Regarding claim 17, Moore teaches the invention discussed in claim 14, further comprising: compensating for fluids communicated through the tether (Abstract. ¶ [0006]).  
Regarding claim 18, Moore teaches the invention discussed in claim 14, further comprising: capturing video from the tethered drone and the control vehicle (¶ [0021]).
Regarding claim 19, Moore teaches the invention discussed in claim 14, wherein the tethered drone operates autonomously based on logic (Abstract. ¶ [0023-0024]).

Claim(s) 20 is rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Desai et al. (US 20160318607 A1).
Regarding claim 20, Desai teaches a tethered drone system (Abstract), comprising: a first tethered drone including a tether (Figures 1-3), wherein the first tethered drone includes a receptacle for storing a fluid (¶ [0006, 0034, 0042] teach downward or upward extending retractable tubes for delivering a substance, where substance is later defined in ¶ [0042] as a liquid, form, gas, or powder), wherein the tether includes a conductor to communicate at least power (¶ [0042]), control signals (¶ [0042]), and the fluid (¶ [0042]); a second tethered drone connected to the first tethered drone by the tether (Figures 1-3), the second tethered drone delivers the fluid through one or more nozzles (¶ [0006, 0034, 0042] teach downward or upward extending retractable tubes for delivering a substance, where substance is later defined in ¶ [0042] as a liquid, form, gas, or powder); and a control system configured to control the first tethered drone and the second tethered drone (¶[0042]), wherein the control system provides power for the tethered drone (¶[0042]), and  wherein the control system includes a user interface for controlling the control signals (Abstract. ¶ [0042]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Moore (US 20130134254 A1).
Regarding claim 8, Moore teaches the invention discussed in claim 1, in addition to teaching the control system providing electric power and fluid to the drone (Abstract and ¶ [0006, 0008, and 0017]). Further, ¶[0020] of Moore teaches the use of a pump to overcome gravitational forces exerted on the fluid.   Moore doesn’t specifically teach that the control system comprises a generator to provide power to the UAV. However, it would have been obvious to one of ordinary skill in the art prior to the effective filing date to specify that Moore’s command and control module uses a generator to provide electric power through its UAV tether.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Moore (US 20130134254 A1) in view of Bi et al. (CN 104973588 A).
Regarding claim 11, Moore teaches the invention discussed in claim 1. Moore fails to specifically teach that the tether is formed at least in part of graphene. However, Bi teaches the use of a graphene rope due to its excellent conductive property and flexibility (Abstract). It would have been obvious to one of ordinary skill in the art prior to the effective filing date to modify Moore’s tether by incorporating the graphene rope taught by Bi, in order to improve the flexibility and conductive nature of the tether (as taught by Bi). 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN MICHAEL HESTON whose telephone number is (571)272-3099. The examiner can normally be reached M-Th 0630-1630 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy D Collins can be reached on 571-272-6886. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUSTIN MICHAEL HESTON/Examiner, Art Unit 3644                                                                                                                                                                                                        
/TIMOTHY D COLLINS/Supervisory Patent Examiner, Art Unit 3644